Second European Roma Summit (motions for resolutions tabled): see Minutes
* * *
(FR) Mr President, through a ruling given on 19 March, the Court of Justice of the European Union has just declared that the majority of our Parliament violated a clear rule of law by refusing to defend my immunity on the basis of Article 10 of the international protocol, as requested by my foreign colleagues, led by Mr Romagnoli.
This request was made when I was the victim of violent political, professional and legal persecution for the crime of 'telling journalists who were interviewing me on revisionism and the history of the Second World War that these questions were a matter for historians to debate'. This is in paragraph 108 of the ruling.
The Court states, and I quote: 'Since the aim of the protocol is to grant rights to the Members of the European Parliament, it follows that by failing to give a verdict on the basis of Article 10, Parliament violated a rule of law in a sufficiently clear manner'.
It is true that the Court is not complying with my request for indemnity because it believes that the French Court of Appeal and its 11 judges found me totally and definitively innocent. Consequently, it believes that I can no longer cite prejudice. The fact remains that it is ordering our Parliament to pay two thirds of the legal costs. This decision therefore constitutes a scathing rejection of the partisan tactics that deprived me of parliamentary immunity.
Under pressure, the rapporteur resorted to a crude procedural trick. This decision sets a precedent of which members of the national right in the European Parliament, whose freedom of expression is constantly under attack, will be able to take advantage in future.